MEMORANDUM OF DECISION.
Raising issues of admissibility of evidence and sufficiency of evidence, the Defendant, Donald Hicks, appeals from his conviction in a jury-waived trial in Superior Court (Oxford County) of operating a motor vehicle with excessive blood alcohol or while under the influence of intoxicating liquor.
We find no merit in the Defendant’s objection to the evidence admitted at trial. Although there was no direct proof of operation while the Defendant was in that condition, circumstantial evidence permitted the factfinder to rationally find this element of the offense. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.